EXHIBIT 99.2 Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because the Company believes that these measures are useful to investors because the ratings agencies use these measures when determining a company's credit ratings. The cost of the Company's debt, the ability of the Company's subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company's credit ratings. The Company believes that net income is the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income, reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures. FFO is not necessarily an indication of the Company's cash flow available to fund cash needs. Additionally, it should not be used as an alternative to net income when evaluating the Company's financial performance or to cash flow from operating, investing and financing activities when evaluating the Company's liquidity or ability to make cash distributions or pay debt service. The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Resources Funds From Operations (FFO) Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income Applicable to Common Stock $ 41,361 $ 29,078 $ 277,451 $ 82,237 $ 28,571 $ 289,734 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 115,911 114,083 228,875 214,662 205,922 230,703 Deferred taxes and deferred investment tax credit 31,661 6,510 136,026 41,609 33,690 161,177 AFUDC (Debt and Equity) (23,887 ) (20,315 ) (35,345 ) (45,013 ) (14,535 ) (38,917 ) Deferred Energy Costs Disallowed - 1,586 - Goodwill Impairment - 11,695 - Impairment of assets of subsidiary - 10,997 - Gain on Sale of Discontinued Operations - (2,506 ) - Plant Costs disallowed - 47,092 - Reinstatement of deferred energy costs - - (178,825 ) - - (178,825 ) Reinstated Interest on Deferred Energy (11,076 ) - (11,076 ) Carrying Charge on Lenzie Plant (16,080 ) (13,166 ) (33,440 ) - - (36,354 ) Gain on Sale of Investment - - (62,927 ) - - (62,927 ) Other, net 7,805 (3,494 ) 24,650 (219 ) (23,453 ) 35,949 Funds from Operations (Before Deferred Energy Costs) 145,695 112,696 356,465 293,276 299,059 389,464 Amortization Deferred energy costs - electric 88,482 75,025 166,821 188,221 265,418 180,278 Amortization Deferred energy costs - gas 638 4,136 6,234 1,446 3,242 2,736 Deferral of energy costs - electric plus terminated suppliers 30,941 (31,842 ) (45,996 ) (23,063 ) (147,589 ) 16,787 Deferral of energy costs - gas (638 ) 1,744 436 (2,519 ) (7,480 ) (1,946 ) Payment to terminating supplier - (65,368 ) (65,368 ) - (61,129 ) - Proceeds from claim on terminating supplier - 41,365 41,365 - - - Adjusted Funds from Operations $ 265,118 $ 137,756 $ 459,957 $ 457,361 $ 351,521 $ 587,319 Long-term Debt 4,291,833 4,403,714 4,001,542 3,817,122 4,081,281 4,291,833 Current maturities of long term debt 109,092 28,640 8,348 58,909 8,491 109,092 Total Debt $ 4,400,925 $ 4,432,354 $ 4,009,890 $ 3,876,031 $ 4,089,772 $ 4,400,925 Preferred Stock - - - 50,000 50,000 - Net interest expense 140,286 150,887 311,088 284,927 307,546 300,487 AFUDC Debt 10,708 10,009 17,119 24,691 8,587 17,818 Adjusted Interest Expense $ 150,994 $ 160,896 $ 328,207 $ 309,618 $ 316,133 $ 318,305 Debt/Funds from operations 11.25x 13.22x 13.68x 11.30x Debt/Adjusted FFO 8.72x 8.47x 11.63x 7.49x Funds from Operations Interest Coverage 2.09x 1.95x 1.95x 2.22x Adjusted Funds From Operations Interest Coverage 2.40x 2.48x 2.11x 2.85x Common shareholders equity $ 2,622,297 $ 2,060,154 $ 1,498,616 $ 2,673,234 Total Capitalization (including current maturities of long-term debt) $ 6,632,187 $ 5,986,185 $ 5,638,388 $ 7,074,159 Debt/Capitalization 60.46 % 64.75 % 72.53 % 62.21 % RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income $ 28,186 $ 25,160 $ 224,540 $ 132,734 $ 104,312 $ 227,566 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 74,594 69,121 141,585 124,098 118,841 147,058 Deferred taxes and deferred investment tax credit 9,826 3,983 107,392 86,910 57,066 113,235 AFUDC (Debt and Equity) (11,598 ) (16,226 ) (23,369 ) (41,870 ) (9,968 ) (18,741 ) Deferred Energy Costs Disallowed - 1,586 - Reinstatement of Deferred Energy Costs - - (178,825 ) (178,825 ) Reinstated Interest on Deferred Energy (11,076 ) - (11,076 ) Carrying Charge on Lenzie Plant (16,080 ) (13,166 ) (33,440 ) - - (36,354 ) Other, net (3,394 ) (12,650 ) 3,394 (7,433 ) (44,149 ) 12,650 Funds from Operations (Before Deferred Energy Costs) 70,458 56,222 241,277 294,439 227,688 255,513 Amortization Deferred energy costs 64,747 52,399 120,499 131,471 228,765 132,847 Deferral of energy costs plus terminated suppliers 23,023 (29,909 ) (46,086 ) (31,219 ) (112,992 ) 6,846 Payment to terminating supplier - (37,410 ) (37,410 ) - (50,311 ) - Proceeds from claim on terminating supplier - 26,391 26,391 - - - Adjusted Funds from Operations $ 158,228 $ 67,693 $ 304,671 $ 394,691 $ 293,150 $ 395,206 Long-term Debt 2,655,630 2,670,057 2,380,139 2,214,063 2,275,690 2,655,630 Current maturities of long term debt 7,449 6,240 5,948 6,509 6,091 7,449 Total Debt $ 2,663,079 $ 2,676,297 $ 2,386,087 $ 2,220,572 $ 2,281,781 $ 2,663,079 Net interest expense 88,260 88,149 176,612 134,657 137,388 176,723 AFUDC Debt 5,253 8,072 11,614 23,187 5,738 8,795 Adjusted Interest Expense 93,513 96,221 $ 188,226 $ 157,844 $ 143,126 $ 185,518 Debt/Funds from operations 9.89x 7.54x 10.02x 10.42x Debt/Adjusted FFO 7.83x 5.63x 7.78x 6.74x Funds from Operations Interest Coverage 2.28x 2.87x 2.59x 2.38x Adjusted Funds From Operations Interest Coverage 2.62x 3.50x 3.05x 3.13x Common shareholders equity $ 2,172,198 $ 1,762,089 $ 1,436,788 $ 2,200,590 Total Capitalization (including current maturities of long-term debt) $ 4,558,285 $ 3,982,661 $ 3,718,569 $ 4,863,669 Debt/Capitalization 52.35 % 55.76 % 61.36 % 54.75 % RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income $ 31,976 $ 22,271 $ 57,709 $ 52,074 $ 18,577 $ 67,414 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 41,317 44,962 87,279 90,569 86,806 83,634 Deferred taxes and deferred investment tax credit (7,652 ) (37,847 ) (39,361 ) 209 11,640 (9,166 ) AFUDC (Debt and Equity) (12,289 ) (4,089 ) (11,976 ) (3,143 ) (4,567 ) (20,176 ) Plant Costs disallowed - 47,092 - Other, net 11,221 6,230 16,935 318 474 21,926 Funds from Operations (Before Deferred Energy Costs) 64,573 31,527 110,586 140,027 160,022 143,632 Amortization Deferred energy costs - electric 23,735 22,626 46,322 56,750 36,653 47,431 Amortization Deferred energy costs - gas 638 4,136 6,234 1,446 3,241 2,736 Deferral of energy costs - electric plus terminated suppliers 7,918 (1,932 ) 90 8,156 (34,598 ) 9,940 Deferral of energy costs - gas (638 ) 1,744 436 (2,519 ) (7,480 ) (1,946 ) Payment to terminating supplier - (27,958 ) (27,958 ) - (10,818 ) - Proceeds from claim on terminating supplier - 14,974 14,974 - - - Adjusted Funds from Operations $ 96,226 $ 45,117 $ 150,684 $ 203,860 $ 147,020 $ 201,793 Long-term Debt 1,085,764 1,072,566 1,070,858 941,804 994,309 1,085,764 Current maturities of long term debt 101,643 22,400 2,400 52,400 2,400 101,643 Total Debt $ 1,187,407 $ 1,094,966 $ 1,073,258 $ 994,204 $ 996,709 1,187,407 Preferred Stock - - - 50,000 50,000 - Net interest expense 30,237 36,240 71,506 69,067 62,831 65,503 AFUDC Debt 5,455 1,937 5,505 1,504 2,849 9,023 Adjusted Interest Expense $ 35,692 $ 38,177 $ 77,011 $ 70,571 $ 65,680 74,526 Debt/Funds from operations 9.71x 7.10x 6.23x 8.27x Debt/Adjusted FFO 7.12x 4.88x 6.78x 5.88x Funds from Operations Interest Coverage 2.44x 2.98x 3.44x 2.93x Adjusted Funds From Operations Interest Coverage 2.96x 3.89x 3.24x 3.71x Common shareholders equity $ 884,737 $ 727,777 $ 705,395 $ 916,994 Total Capitalization (including current maturities of long-term debt) $ 1,957,995 $ 1,771,981 $ 1,752,104 $ 2,104,401 Debt/Capitalization 54.81 % 56.11 % 56.89 % 56.42 %
